Title: From James Madison to Jean Guillaume Hyde de Neuville, 17 November 1819
From: Madison, James
To: Neuville, Jean Guillaume Hyde de


Dear SirMontpellier Novr. 17. 1819
I had scarcely read your favor communicating your expected departure for France the morning after, when the report reached us that a change of destination had taken place. This being confirmed by your actual return to Washington, I do not delay my acknowlegements and those of Mrs. Madison, for the kind sentiments towards us with which Madame de Neuville & yourself would have left our Country. I know not in what degree, the reversal of your intentions may be unwelcome; but I doubt not that it will be succeeded by all the alleviation which can be derived from a continuance of the esteem and cordial regards with which you had inspired both our Government and Citizens.
I pray you Sir to accept a sincere return of all your good wishes; and in assuring Madame de Neuville of the affectionate regards of Mrs Madison, I beg leave to add a tender of my respectful salutations.
James Madison
 